DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 10-28 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 10, “the shape”, “the longitudinal ends”, “the inside”, “the outside”, “the entire storage reservoir”, “the rigidity” lacks antecedent basis.  Regarding claim 14, “the associated internal partition”, “the associated flange”, “the clip liner assembly” lacks antecedent basis.  Regarding claim 17, 18, the term “preferably” renders the scope of the claims unclear, “the same time” lacks antecedent basis.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 10, 15-17, 28 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2005/0000234 to Kimbara et al. (Kimbara) in view of US Patent No. 6,257,360 to Wozniak et al. (Wozniak) and US Patent No. 5,577,630 to Blair et al (Blair).
Regarding claim 10, Kimbara discloses a reservoir (Fig 2) for storing solid hydrogen, containing at least one compound that can absorb or release hydrogen (¶0090), the reservoir comprising at least two rigid bars (20) each including a polymer liner (34) including at least a first orifice and defining at least one compartment for storing said compound, a connection (22, 23) attached to the bars by being inserted into the first orifice of the liner so as to seal the liner and connect inside of the storage compartment with outside of storage reservoir.  Kimbara does not teach a reinforcing structure on the reservoir.  However, Wozniak discloses a gas fuel storage system (Fig 4) and in particular discloses a reinforcing structure (10) having globally the shape of a hollow cylinder closed at each of the longitudinal ends (Fig 3) and including at least one orifice (for 31, Fig 4).  One of ordinary skill in the art would have found it obvious to incorporate a reinforcing structure to the Kimbara containers as suggested by Wozniak in order to keep the inner containers to remain structural intact under a variety of abuses and impact (Wozniak, col. 5, ll. 45-50).  Kimbara further does not teach a flexible union member joining adjacent bars.  However, Blair discloses connecting a flexible union member (14) for containers (12, Fig 3), the union member being a webbing joining adjacent containers by overwrapping them.  One of ordinary skill in the art would have found it obvious to incorporate a union member to Kimbara as suggested by Blair in order to secure a group of individual containers to form a combined reservoir.  In particular, the modification would have resulted in the entire storage reservoir of the modified Kimbara deformable in spite of the rigidity of the bars because the webbing would be deformable. 
Regarding claim 15, the modified Kimbara further discloses closing flanges are plates (13) equipped with a groove that can receive longitudinal ends of the reinforcing structure since it has the structure as recited.
Regarding claim 16, 28, Kimbara further discloses liner made of reinforced polymer material (¶0049) and can be made by three-dimensional printing since it has the structure as recited.   Note that product by process limitations are given little patentable weight.
Regarding claim 17, the modified Kimbara further discloses union member (14, Blair) made of composite material (Blair, col. 4, ll. 60-65) and can be preferably made as recited if one desired to do so.

Claim(s) 11, 20, 24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kimbara in view of Wozniak, Blair and US 2009/0050635 to Richards et al. (Richards).
Regarding claim 11, the modified Kimbara teaches the reservoir of claim 10 but does not teach an internal partition.  Richards discloses a reservoir (Fig 3a) and in particular discloses liner (1) including an internal partition (126) for separating different contents of the container, the partition including an orifice (128) traversing the same from end to end.  One of ordinary skill in the art would have found it obvious to incorporate a partition with orifice to the modified Kimbara as suggested by Richards in order to gas to move between sections (Richards, ¶0029).
Regarding claim 20, the modified Kimbara further discloses closing flanges are plates (13) equipped with a groove that can receive longitudinal ends of the reinforcing structure since it has the structure as recited.
Regarding claim 24, Kimbara further discloses liner made of reinforced polymer material (¶0049) and can be made by three-dimensional printing since it has the structure as recited.   Note that product by process limitations are given little patentable weight.

Claim(s) 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kimbara in view of Wozniak, Blair and US 2015/0001229 to Helmig et al. (Helmig).
Regarding claim 18, the modified Kimbara teaches the reservoir of claim 10 and further teaches reinforcing structure made of composite material (Blair, col. 4, ll. 60-65) but does not teach the closing flanges being metallic.  However, Helmig discloses a pressure vessel (Fig 5) and in particular discloses closing flanges (9) being made of metallic material (¶0020).  One of ordinary skill in the art would have found it obvious to also make the modified Kimbara flanges metallic as suggested by Helmig in order to have a stronger end piece.

Conclusion


Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT POON whose telephone number is (571)270-7425. The examiner can normally be reached Monday thru Friday, 8:30 am to 6:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anthony Stashick can be reached on (571)272-4561. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ROBERT POON/               Examiner, Art Unit 3735